DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 4, “both ends of the ring-shaped body” lacks antecedence.  In line 7, “the middle” lacks antecedence.
Regarding claim 2, line 1, “the open side” lacks antecedence.  In line 3, “the fixing hole” lacks antecedence. 
Regarding claim 3, line 3, “the outer circumferential surface” lacks antecedence. In line 4, it is not clear what “of which one side is open” is referring to.  Is this phrase referring to the insertion groove having one side that is open?  Or, is this phrase referring to “the ring-shaped body” having one seid that is open?  In line 5, “both ends of the ring-shaped body” lacks antecedence.  In line 7, “both end portions” lack antecedence.   In line 8, the phrase “in order to locate a plurality of the small gemstones” is indefinite.  Where are the small gemstones being located?  Also, in line 8, “the through[-]hole” lacks antecedence.  In line 9, “the middle” lacks antecedence.
In claim 4, line 2, “the open ends” lack antecedence.  In line 4, “the wire fixed to the fixing hole” lacks antecedence.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, US 921759 in view of Adelman, US 6412304 B1.  Walker discloses an accessory body (A) having a ring-shaped (interpreted and understood by the applicant’s disclosure to cover an annular ring and any arc-shaped section that would form a ring when the open ends are extended along the radius of the arc and brought into connect and/or welded to one another) body opened at one side, an insertion groove (‘a’ in figure 4, line 40) plurality of small gemstones (lines 8-9, D, lines 49-53, ornaments may be hollow or solid, spherical or faceted, or of any desired contour or material) with central apertures (d) that receive a mounting wire (C), which is received and secured in fixing holes (b) in the ends (B) of the ring-shaped body.  Walker discloses that a spring wire is used to avoid the process of welding the wire ends to the ring-shaped ends.  The use of a welding method would damage the gemstones (lines 77-82).  Laser welding was not a technology known at the time of Walker’s patent.

    PNG
    media_image1.png
    859
    701
    media_image1.png
    Greyscale

Walker does not disclose the wire being laser welded to the fixing holes in the ends of the ring-shaped body.  However, Adelman discloses that laser welding is an old and well-known method of permanently securing metal parts of a jewelry article to one another.   Adelman discloses the advantage of using a laser is that most colored gemstones cannot withstand the heat required to weld, fuse or solder the metal parts of the jewelry piece together.  “Thus, the present invention is well-suited for use wherein said item to be mounted is selected from a group consisting of heat-sensitive items.  The concentrated laser pulse is hot enough and concentrated enough to melt and fuse the materials in the finding 24 and elongated member 26 together, but it does not overheat fragile gemstones. (column 8, last paragraph).  Therefore, Adelman’s solution to prevent damage to fragile mounted gemstones in a welding process is an alternative method that was not available at the time Walker made their jewelry.  Both the spring wire inserted into the apertures in the ends of the ring-shaped body and the laser welding of the wire inserted into the apertures in the ends of the ring-shaped body work equally as well as the other in securing (albeit the laser welding is a more permanent connection) the gemstones via a wire to the ring-shaped body.  They both prevent any damage from occurring to the gemstones.  Therefore, it would have been obvious to use Adelman’s laser welding method to permanently secure the wire to the apertures in the ends of the ring-shaped body.
	Regarding claim 2, Walker discloses joining the ends of the ring-shaped body together (closing part) to form an annular ring-shaped body (figure 7, lines 72-77).
	Regarding claim 3, Walker fails to disclose the method step of casting the ring-shaped body.  However, casting jewelry articles is a very well-known and old method of forming jewelry rings.  The use of a casting process provide a method of efficiently produce many ring-shaped bodies at a low cost.  Therefore, it would have been obvious to use well-known casting techniques to produce a ring-shaped body for the jewelry accessory.
	Walker does not disclose the wire being laser welded to the fixing holes in the ends of the ring-shaped body.  However, Adelman discloses that laser welding is an old and well-known method of permanently securing metal parts of a jewelry article to one another.   Adelman discloses the advantage of using a laser is that most colored gemstones cannot withstand the heat required to weld, fuse or solder the metal parts of the jewelry piece together.  “Thus, the present invention is well-suited for use wherein said item to be mounted is selected from a group consisting of heat-sensitive items.  The concentrated laser pulse is hot enough and concentrated enough to melt and fuse the materials in the finding 24 and elongated member 26 together, but it does not overheat fragile gemstones. (column 8, last paragraph).  Therefore, Adelman’s solution to prevent damage to fragile mounted gemstones in a welding process is an alternative method that was not available at the time Walker made their jewelry.  Both the spring wire inserted into the apertures in the ends of the ring-shaped body and the laser welding of the wire inserted into the apertures in the ends of the ring-shaped body work equally as well as the other in securing (albeit the laser welding is a more permanent connection) the gemstones via a wire to the ring-shaped body.  They both prevent any damage from occurring to the gemstones.  Therefore, it would have been obvious to use Adelman’s laser welding method to permanently secure the wire to the apertures in the ends of the ring-shaped body.
	Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677